AMENDMENT NO. 1


STOCK PURCHASE AGREEMENT


Amendment No. 1, dated as of November 1, 2011 (“Amendment”), to the Stock
Purchase Agreement by and among Drinks Americas Holdings, LTD. (“Drinks”) and
Worldwide Beverage Imports, LLC. (“WBI”) dated June 27, 2011 (the “Original
Agreement” and, as amended hereby, the “Agreement”). Capitalized terms used but
not defined herein have the meanings given to them in the Original Agreement.


R E C I T A L S:


WHEREAS, the WBI and the Drinks wish to amend the Original Agreement on the
terms set forth herein.


NOW THEREFORE, the parties agree as follows:


SECTION 1. AMENDMENTS


Section 1.1 Amendment to Section 2. of the Original Agreement. Section 2. Of the
Original Agreement, Sale of Additional Shares, is hereby amended and restated in
its entirety as follows:


“2. Sale of Additional Shares. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, and provided that the Drinks has an
adequate number authorized shares of its common stock, the Drinks shall sell
additional restricted shares (the “Additional Shares”) to the WBI such that the
sum of 75,000,000 of the Shares issued to the WBI and the Additional Shares
shall be no greater than forty nine percent (49%) of the total number of shares
of the issued and outstanding common stock of the Drinks for a purchase price
equal to $1,500,000, of which $300,000 will be paid by WBI’s hereby forgiving a
$300,000 loan that it made to the Drinks, and $1,200,000 was paid by WBI’s
delivery of inventory to the Drinks (the “Inventory. The Additional Shares will
be issued and no further payment for the Inventory will be due from the Drinks.
Notwithstanding the foregoing, in no event shall the sum of (x) 75,000,000 of
the Shares issued as per this Agreement to the WBI, plus (y) the number of
Additional Shares issued to the WBI equal an amount that is greater than forty
nine percent (49%) of the number of the issued and outstanding shares of common
stock of the Drinks, and the parties hereby agree to adjust the number of shares
purchased with respect to any of the foregoing issuances to comport with the
aforementioned limitation.”


 
1

--------------------------------------------------------------------------------

 


Section 1.2 Amendment to Section 6(i) of the Original Agreement. Section 6(i) of
the Original Agreement is hereby amended and restated in its entirety as
follows: “(i) Upon the completion of (i) the Increase in Authorized Shares, (ii)
the issuance of the Shares and the Additional Shares, (iii) the Debt
Satisfaction, and (iv) the Reverse Split, the Drinks shall issue such number of
shares of common stock of the Drinks required such that: (w) the WBI shall own
49% of the issued and outstanding shares of the Drinks’s Company’s Common Stock,
(x) management of Drinks shall own 35% of the shares of the issued and
outstanding shares of Drinks’s Common, provided however, in order to enable
management to obtain its 35% interest, all outstanding shares of Drinks’s Series
C Preferred Stock will be surrendered and in exchange management shall be issued
Common Stock in the amounts determined by J. Patrick Kenny, (y) Federico G. Cabo
or his designee(s), shall own 2.5%, and (z) Tim Owens or his designee(s) shall
own 2.5%, of the number of shares issued and outstanding of the Drinks at such
time. In addition to the foregoing, the Company shall pay to J. Patrick Kenny,
Charles Davidson, and Brian Kenny a bonus in an amount to be agreed to by
Richard Cabo and J. Patrick Kenny which bonus shall be paid at such time as the
Drinks’s Compensation Committee determines to pay it and the Company can pay
it.”




SECTION 2. MISCELLANEOUS


Section 2.1 Prior Agreements. This Amendment shall completely and fully
supersede all other and prior agreements and correspondence (both written and
oral) by and between Drinks and WBI concerning the subject matter of this
Amendment. Except as expressly amended hereby, the Original Agreement shall
remain in full force and effect.


Section 2.2 Counterparts. This Amendment may be executed in any number of
counterparts, with the same effect as if all the signatures on such counterparts
appeared on one document. Each such counterpart shall be deemed to be an
original, but all such counterparts together shall constitute one and the same
instrument.


Section 2.3 Amendments. This Amendment may not be amended, waived, modified,
supplemented or terminated in any manner whatsoever except by a written
instrument signed by Drinks and WBI.


Section 2.4 Binding on Successors. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.


Section 2.5 Invalidity. Any provision of this Amendment that may be determined
by a court of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


 
2

--------------------------------------------------------------------------------

 
 
Section 2.6 Section or Paragraph Headings. Section and paragraph headings used
herein are for convenience only and shall not be construed as part of this
Amendment.


Section 2.7 Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law. Each of the parties hereby irrevocably consents
and agrees that any legal or equitable action or proceeding arising under or in
connection with this Amendment shall be brought in the federal or state courts
located in the County of New York in the State of New York, by execution and
delivery of this Agreement, irrevocably submits to and accepts the jurisdiction
of said courts, (iii) waives any defense that such court is not a convenient
forum, and (iv) consent to any service of process made either (x) in the manner
set forth in Section 8(c) of the Original Agreement (other than by telecopier),
or (y) any other method of service permitted by law.


Section 2.8 Construction. The language in all parts of this Amendment and the
other Original Agreement shall be construed as a whole according to its fair
meaning.


Section 2.9. Waiver of Jury Trial. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE
THIS AMENDMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN
ANY WAY BE CONNECTED WITH THIS AMENDMENT OR ANY OF THE OTHER DOCUMENTS.


[SIGNATURE PAGE FOLLOWS]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of the day
and year first above written.
 

DRINKS AMERICAS HOLDINGS, LTD. By: /s/ J. Patrick Kenny                       J.
Patrick Kenny President and CEO   WORLDWIDE BEVERAGE IMPORTS, LLC. By: /s/
Richard F. Cabo                        Richard F. Cabo Managing Member

 
 
4

--------------------------------------------------------------------------------

 